Securities Purchase Agreement

 

This Securities Purchase Agreement, dated as of February 13, 2014 (this
“Agreement”), is entered into by and between Cirque Energy, Inc., a Florida
corporation (the “Company”), and Typenex Co-Investment, LLC, an Illinois limited
liability company, its successors and/or assigns (“Buyer”).

 

RECITALS:

 

A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration for offers
and sales to accredited investors afforded, inter alia, under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”), and/or Section 4(2) of the 1933 Act.

 

B.           The Buyer wishes to acquire from the Company, and the Company
desires to issue and sell to the Buyer, the Note (as defined below), which Note
will be convertible into shares of common stock of the Company, par value $0.001
per share (the “Common Stock”); and the Warrants (as defined below), upon the
terms and subject to the conditions of the Note, the Warrants, this Agreement
and the other Transaction Documents (as defined below).

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.           CERTAIN DEFINITIONS. As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:

 

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 

“Buyer’s Counsel” means Hansen Black Anderson Ashcraft PLLC.

 

“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).

 

“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended.

 

“Closing Date” means the date of the closing of the purchase and sale of the
Securities.

 

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.

 

“Company Counsel” means the Company’s securities or corporate counsel from time
to time.

 

“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.

 

“Conversion Date” means the date a Holder submits a Conversion Notice, as
provided in the Note.

 

“Conversion Notice” has the meaning ascribed to it in the Note.

 

“Conversion Price” has the meaning ascribed to it in the Note.

 



1

 

 

“Conversion Shares” has the meaning ascribed to it in the Note.

 

“Delivery Date” means (a) the date that Conversion Shares are required to be
delivered to Holder under Section 3 or Section 8 of the Note, as applicable, or
(b) the date Warrant Shares are required to be delivered to the Holder under the
Warrants, as applicable.

 

“DTC” means the Depository Trust Company.

 

“DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer Program.

 

“DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.

 

“DWAC Eligible Conditions” means that (i) the Common Stock is eligible at DTC
for full services pursuant to DTC’s Operational Arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) the Company has been
approved (without revocation) by the DTC’s underwriting department, (iii) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (iv) the
Conversion Shares are otherwise eligible for delivery via DWAC; (v) the Transfer
Agent does not have a policy prohibiting or limiting delivery of the Conversion
Shares via DWAC; and (vi) the Common Stock required to be delivered to the
Holder hereunder is actually delivered to the Holder using the DWAC system.

 

“Exercise Price” has the meaning ascribed to it in the Warrants.

 

“Holder” means the Person holding the relevant Securities at the relevant time.

 

“Initial Cash Purchase Price” is defined in Section 2.1(a) hereof.

 

“Last Audited Date” means December 31, 2012.

 

“Market Price” has the meaning ascribed to it in the Note.

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (a) adversely
affect the legality, validity or enforceability of the Note, the Warrants, or
any of the other Transaction Documents, (b) have or result in a material adverse
effect on the results of operations, assets, or financial condition of the
Company and its Subsidiaries, taken as a whole, or (c) adversely impair the
Company’s ability to perform fully on a timely basis its material obligations
under any of the Transaction Documents or the transactions contemplated thereby.

 

“Maturity Date” has the meaning ascribed to it in the Note.

 

“Notice of Exercise” has the meaning ascribed to it in the Warrants.

 

“Outstanding Balance” has the meaning ascribed to it in the Note.

 

“Permitted Liens” means (a) any Lien (as defined herein) for taxes not yet due
or delinquent or being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, (b) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (c) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that is being contested in good
faith by appropriate proceedings, and (d) any Lien arising under the Transaction
Documents in favor of Buyer.

 

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 



2

 

 

“Principal Trading Market” means (a) the NYSE Amex, (b) the New York Stock
Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the
OTC Bulletin Board, (f) the OTCQX or OTCQB, or (g) such other market on which
the Common Stock is principally traded at the relevant time, but shall not
include OTC Pink (a.k.a., “pink sheets”).

 

“Purchase Price” is defined in Section 2.1(a) hereof.

 

“Registration Statement” means a registration statement of the Company under the
1933 Act covering securities of the Company (including Common Stock) on Form
S-3, if the Company is then eligible to file using such form, and if not
eligible, on Form S-1 or other appropriate form.

 

“Rule 144” means (a) Rule 144 promulgated under the 1933 Act or (b) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.

 

“Securities” means the Note, the Warrants, and the Shares issuable thereunder.

 

“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.

 

“State of Incorporation” means Florida.

 

“Subsidiary” or “Subsidiaries” means, as of the relevant date, any subsidiary or
subsidiaries of the Company (whether or not included in the Company’s SEC
Documents) whether now existing or hereafter acquired or created.

 

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.

 

“Transaction Documents” means this Agreement, the Note, the Company Security
Agreement (defined below), the Transfer Agent Letter (defined below), the
Warrants, the Pledge Agreement (defined below), and all other certificates
(including without limitation the Secretary’s Certificate (defined below),
documents, agreements, resolutions and instruments delivered to any party under
or in connection with this Agreement, as the same may be amended from time to
time.

 

“Transfer Agent” means, at any time, the transfer agent for the Common Stock.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of any
of the Warrants. The term “Warrant Shares” shall have the same meaning as the
term “Delivery Shares” defined in the Warrants.

 

“Wire Instructions” means the wire instructions for the Initial Cash Purchase
Price, as provided by the Company, set forth on ANNEX I.

 

2.           AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

2.1.           Purchase.

 

(a)           Subject to the terms and conditions of this Agreement and the
other Transaction Documents, the undersigned Buyer hereby agrees to purchase
from the Company a Secured Convertible Promissory Note in the principal amount
of $552,500.00 substantially in the form attached hereto as ANNEX II (the
“Note”). The Note shall be secured by a Security Agreement substantially in the
form attached hereto as ANNEX III (the “Company Security Agreement”) listing all
of the Secured Buyer Notes (defined below) as security for the Company’s
obligations under the Transaction Documents. In consideration thereof, the Buyer
shall pay (i) the amount designated as the initial cash purchase price on the
Buyer’s signature page to this Agreement (the “Initial Cash Purchase Price”),
and (ii) issue to the Company the Secured Buyer Notes (the sum of the principal
amount of the Secured Buyer Note(s), together with the Initial Cash Purchase
Price, the “Purchase Price”). Subject to Section 2.1(d), all of the Secured
Buyer Notes shall be secured by the Membership Interest Pledge Agreement
substantially in the form attached hereto as ANNEX IX, as the same may be
amended from time to time (the “Pledge Agreement”). The Initial Cash Purchase
Price shall be paid to the Company in accordance with the Wire Instructions. The
Purchase Price and the OID (as defined herein) are allocated to the Tranches (as
defined in the Note) of the Note and to the Warrants as set forth in the table
attached hereto as ANNEX X.

 



3

 

 

(b)           In consideration for the Purchase Price, the Company shall, at the
Closing (defined below):

 

(i)           execute and deliver to the Buyer the Company Security Agreement;

 

(ii)           execute and deliver to the Buyer that certain Warrant #1 to
Purchase Shares of Common Stock (“Warrant #1”), that certain Warrant #2 to
Purchase Shares of Common Stock (“Warrant #2”), that certain Warrant #3 to
Purchase Shares of Common Stock (“Warrant #3”), that certain Warrant #4 to
Purchase Shares of Common Stock (“Warrant #4”), that certain Warrant #5 to
Purchase Shares of Common Stock (“Warrant #5”), that certain Warrant #6 to
Purchase Shares of Common Stock (“Warrant #6”), that certain Warrant #7 to
Purchase Shares of Common Stock (“Warrant #7”), and that certain Warrant #8 to
Purchase Shares of Common Stock (“Warrant #8”, and together with Warrant #1,
Warrant #2, Warrant #3, Warrant #4, Warrant #5, Warrant #6, and Warrant #7, the
“Warrants”), each substantially in the form attached hereto as ANNEX IV
(“Warrants”);

 

(iii)           execute and deliver to the Transfer Agent, and the Transfer
Agent shall execute to indicate its acceptance thereof, the irrevocable letter
of instructions to transfer agent substantially in the form attached hereto as
ANNEX V (the “Transfer Agent Letter”);

 

(iv)           cause to be executed and delivered to the Buyer a fully executed
secretary’s certificate and written consent of directors evidencing the
Company’s approval of the Transaction Documents substantially in the forms
attached hereto as ANNEX VI (together, the “Secretary’s Certificate”);

 

(v)           cause to be executed and delivered to the Buyer a fully executed
share issuance resolution to be delivered to the Transfer Agent substantially in
the form attached hereto as ANNEX VII (the “Share Issuance Resolution”); and

 

(vi)           execute and deliver to the Buyer the Pledge Agreement.

 

(c)           At the Closing, the Buyer shall deliver the Purchase Price to the
Company by delivering the following: (i) the Initial Cash Purchase Price; (ii)
Secured Buyer Note #1 in the principal amount of $50,000.00 (“Secured Buyer Note
#1”); (iii) Secured Buyer Note #2 in the principal amount of $50,000.00
(“Secured Buyer Note #2”); (iv) Secured Buyer Note #3 in the principal amount of
$50,000.00 (“Secured Buyer Note #3”); (v) Secured Buyer Note #4 in the principal
amount of $50,000.00 (“Secured Buyer Note #4”); (vi) Secured Buyer Note #5 in
the principal amount of $50,000.00 (“Secured Buyer Note #5”); (vii) Secured
Buyer Note #6 in the principal amount of $50,000.00 (“Secured Buyer Note #6”);
and (viii) Secured Buyer Note #7 in the principal amount of $50,000.00 (“Secured
Buyer Note #7”, and together with Secured Buyer Note #1, Secured Buyer Note #2,
Secured Buyer Note #3, Secured Buyer Note #4, Secured Buyer Note #5, and Secured
Buyer Note #6, the “Secured Buyer Notes”), each substantially in the form
attached hereto as ANNEX XI.

 



4

 

 

(d)           At the Closing, the Buyer shall execute the Pledge Agreement,
thereby granting to the Company a security interest in the collateral described
therein (the “Collateral”). The Buyer also agrees to file a UCC Financing
Statement (Form UCC1) with the Illinois Secretary of State in the manner set
forth in the Pledge Agreement in order to perfect the Company’s security
interest in the Collateral. Notwithstanding anything to the contrary herein or
in any other Transaction Document, the Buyer may, in the Buyer’s sole
discretion, add additional collateral to the Collateral covered by the Pledge
Agreement, and may with the Company’s consent substitute Collateral, provided
that the net fair market value of the substituted Collateral may not be less
than the aggregate principal balance of the Secured Buyer Notes as of the date
of any such substitution. In the event of a substitution of Collateral, the
Buyer shall timely execute any and all amendments and documents necessary or
advisable in order to properly release the original collateral and grant a
security interest upon the substitute collateral in favor of the Company,
including without limitation the filing of an applicable UCC Financing Statement
Amendment (Form UCC3) with the Illinois Secretary of State. The Company agrees
to sign the documents and take such other measures requested by the Buyer in
order to accomplish the intent of this section, including without limitation,
execution of a Form UCC3 (or equivalent) termination statement against the
Collateral within five (5) Trading Days after written request from the Buyer.
The Company acknowledges and agrees that the Collateral may be encumbered by
other monetary liens in priority and/or subordinate positions. The intent of the
parties is that the net fair market value of the Collateral (less any other
prior liens or encumbrances) will be equal to or greater than the aggregate
outstanding balances of the Secured Buyer Notes. To the extent the fair market
value of the Collateral (less any other liens or encumbrances) is less than the
total outstanding balance of all the Secured Buyer Notes, then the Collateral
will be deemed to only secure those Secured Buyer Notes with an aggregate
outstanding balance that is less than or equal to such net fair market value of
the Collateral, applied in numerical order of the Secured Buyer Notes. By way of
example only, if the fair market value of the Collateral is determined by
appraisal to be $600,000 and the Collateral is encumbered by $300,000 of prior
liens, then the net fair market value for purposes of this section is $300,000
($600,000 - $300,000). Accordingly, the Collateral will be deemed to secure only
Secured Buyer Notes #1 - #6 ($50,000 x 6 = $300,000), and Secured Buyer Note #7
shall be deemed unsecured. If the Collateral is subsequently appraised for
$350,000 with all prior liens removed, then the Collateral will automatically be
deemed to secure Secured Buyer Notes #1 - #7 ($50,000 x 7 = $350,000).

 

2.2.           Form of Payment; Delivery of Securities. The purchase and sale of
the Securities shall take place at a closing (the “Closing”) to be held at the
offices of the Buyer on the Closing Date. At the Closing, the Company will
deliver the Transaction Documents to the Buyer against delivery by the Buyer to
the Company of the Initial Cash Purchase Price and the Secured Buyer Notes, as
set forth in Section 2.1(c) above.

 

2.3.           Purchase Price. The Note carries an original issue discount of
$50,000.00 (the “OID”). In addition, the Company agrees to pay $5,000.00 to the
Buyer to cover the Buyer’s legal fees, accounting costs, due diligence,
monitoring and other transaction costs incurred in connection with the purchase
and sale of the Securities (the “Transaction Expense Amount”), $2,500.00 of
which has been previously paid to the Buyer and the remaining $2,500.00 of which
is included in the initial principal balance of the Note (the “Carried
Transaction Expense Amount”). The Purchase Price, therefore, shall be
$500,000.00, computed as follows: $552,500.00 original principal balance, less
the OID, less the Carried Transaction Expense Amount. The Initial Cash Purchase
Price shall be the Purchase Price less the sum of the initial principal amounts
of the Secured Buyer Notes.

 

3.           BUYER REPRESENTATIONS AND WARRANTIES. The Buyer represents and
warrants to, and covenants and agrees with, the Company, as of the date hereof
and as of the Closing Date, as follows:

 

3.1.           Binding Obligation. The Transaction Documents to which the Buyer
is a party, and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Buyer. This Agreement has been executed and
delivered by the Buyer, and this Agreement is, and each of the other Transaction
Documents to which the Buyer is a party, when executed and delivered by the
Buyer (if necessary), will be valid and binding obligations of the Buyer
enforceable in accordance with their respective terms, subject as to
enforceability only to general principles of equity and to bankruptcy,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally.

 

3.2.           The Buyer understands that the offering and sale of the
Securities is intended to be exempt from registration under the Securities Act,
by virtue of Section 4(2) thereof and the provisions of the regulations
promulgated thereunder, based, in part, upon the representations, warranties and
agreements of the Buyer contained in this Agreement. In addition, the Buyer
acknowledges that: (i) no securities commission or similar regulatory authority
has reviewed or passed on the merits of the Securities, (ii) there is no
government or other insurance covering the securities, and (iii) there are
restrictions on the Buyer’s ability to resell the Securities and it is the
responsibility of the Buyer to determine what those restrictions are and to
comply with them before selling the Securities.

 



5

 

 

3.3.           The Buyer is acquiring the Securities solely for its own account
for the purpose of investment and not with a view to or for sale in connection
with distribution. The Buyer has no present intention to sell or otherwise
dispose of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of the Securities to or through
any person or entity; provided, however, that by making the representations
herein, such Buyer reserves the right to dispose of the Securities at any time
in accordance with United States federal and state securities laws applicable to
such disposition.

 

3.4.           The Buyer is an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act. The Buyer is not a broker-dealer or an
affiliate of a broker-dealer. The Buyer’s principal executive office is located
at the address set forth on the signature pages hereto.

 

3.5.           The Buyer is unaware of, is in no way relying on, and did not
become aware of the offering of the Securities through, or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television, radio
or over the Internet, in connection with the offering and sale of the Securities
and is not subscribing for Securities and did not become aware of the offering
of the Securities through or as a result of any seminar or meeting to which the
Buyer was invited by, or any solicitation of a subscription by, a person not
previously known to the Buyer in connection with investments in securities
generally.

 

3.6.           The Buyer understands and agrees that legends will be placed on
the certificates representing the Securities to the effect that they have not
been registered under the Securities Act or any state securities laws and
appropriate notations thereof will be made in the Company’s books.

 

4.           COMPANY REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS. The
Company represents and warrants to the Buyer as of the date hereof and as of the
Closing Date that:

 

4.1.           Rights of Others Affecting the Transactions. There are no
preemptive rights of any stockholder of the Company, as such, to acquire the
Securities. No other party has a currently exercisable right of first refusal
which would be applicable to any or all of the transactions contemplated by the
Transaction Documents.

 

4.2.           Status. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have or result in a Material Adverse Effect. The Company
has registered its stock under Section 12(g) of the Securities Exchange Act of
1934, as amended (the “1934 Act”), and is obligated to file reports pursuant to
Section 13 or Section 15(d) of the 1934 Act. The Company has not taken and will
not take any action designed to terminate, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the 1934 Act, nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Common Stock is quoted on the
Principal Trading Market. The Company has received no notice, either oral or
written, with respect to the continued eligibility of the Common Stock for
quotation on the Principal Trading Market, and the Company has maintained all
requirements on its part for the continuation of such quotation. The Company has
not, in the twelve (12) months preceding the date hereof, received notice from
the Principal Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Principal Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.

 



6

 

 

4.3.           Authorized Shares.

 

(a)           The authorized capital stock of the Company consists of 20,000,000
shares of “blank check” preferred stock, par value $0.001 per share; other than
as set forth on Schedule 4.3, no such shares have been issued; and 300,000,000
shares of Common Stock, $0.001 par value per share, of which approximately
149,076,075 are outstanding.

 

(b)           Other than as set forth in the Company’s SEC Documents, there are
no outstanding securities which are convertible into or exchangeable for shares
of Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.

 

(c)           All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. After
considering all other commitments that may require the issuance of Common Stock,
the Company will within ninety (90) days from the date of this Agreement have
sufficient authorized and unissued shares of Common Stock as may be necessary to
effect the issuance of the Shares on the Closing Date, were (i) the Note issued
and fully converted on that date and (ii) the Warrants issued and fully
exercised on that date.

 

(d)           The Company will use its bests efforts to cause the Shares to be
duly authorized by all necessary corporate action on the part of the Company as
of or prior to the date that is ninety (90) days from the date of this Agreement
in accordance with the terms of this Agreement, and, when issued on conversion
of, or in payment of interest on the Note in accordance with the terms thereof,
or upon exercise of the Warrants in accordance with the terms thereof, as
applicable, will have been duly and validly issued, fully paid and
non-assessable, free from all taxes, liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description, and will not subject the Holder thereof to personal
liability by reason of being a Holder.

 

(e)           Once the Shares have been duly authorized, such Shares will be
enforceable against the Company and the Company will have no claims or defenses
of any nature whatsoever with respect to the Conversion Shares or the Warrant
Shares.

 

4.4.           Transaction Documents and Stock. This Agreement and each of the
other Transaction Documents, and the transactions contemplated hereby and
thereby, have been duly and validly authorized by the Company. This Agreement
has been duly executed and delivered by the Company and this Agreement is, and
the Note, the Company Security Agreement, the Warrants, and each of the other
Transaction Documents, when executed and delivered by the Company, will be,
valid and binding obligations of the Company enforceable in accordance with
their respective terms, subject as to enforceability only to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally.

 

4.5.           Non-contravention. The execution and delivery of this Agreement
and each of the other Transaction Documents by the Company, the issuance of the
Securities in accordance with the terms hereof and thereof, and the consummation
by the Company of the other transactions contemplated by this Agreement, the
Note, the Company Security Agreement, the Warrants, and the other Transaction
Documents do not and will not conflict with or result in a breach by the Company
of any of the terms or provisions of, or constitute a default under (a) the
Certificate of Incorporation or bylaws of the Company, each as currently in
effect, (b) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company is a party or by which it or any of its
properties or assets are bound, including any listing agreement for the Common
Stock except as herein set forth, or (c) to the Company’s knowledge, any
existing applicable law, rule, or regulation or any applicable decree, judgment,
or order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of the Company’s properties or assets, except such conflict,
breach or default which would not have or result in a Material Adverse Effect.

 

4.6.           Approvals. Other than as set forth on Schedule 4.6, no
authorization, approval or consent of any court, governmental body, regulatory
agency, self-regulatory organization, or stock exchange or market or the
stockholders or any lender of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained. For any items disclosed on Schedule 4.6, the Company will use its
best efforts to cause the approvals for such items to be obtained within ninety
(90) days of the date of this Agreement.

 



7

 

 

4.7.           Filings; Financial Statements. None of the Company’s SEC
Documents contained, at the time they were filed, any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. As of their respective
dates, the financial statements of the Company included in the Company’s SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (a) as may be otherwise indicated in such financial
statements or the notes thereto, or (b) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

 

4.8.           Absence of Certain Changes. Since the Last Audited Date, there
has been no Material Adverse Effect. Since the Last Audited Date, the Company
has not (a) incurred or become subject to any material liabilities (absolute or
contingent) except liabilities incurred in the ordinary course of business
consistent with past practices; (b) discharged or satisfied any material lien or
encumbrance or paid any material obligation or liability (absolute or
contingent), other than current liabilities paid in the ordinary course of
business consistent with past practices; (c) declared or made any payment or
distribution of cash or other property to stockholders with respect to its
capital stock, or purchased or redeemed, or made any agreements to purchase or
redeem, any shares of its capital stock; (d) sold, assigned or transferred any
other material tangible assets, or canceled any material debts owed to the
Company by any third party or material claims of the Company against any third
party, except in the ordinary course of business consistent with past practices;
(e) waived any rights of material value, whether or not in the ordinary course
of business, or suffered the loss of any material amount of existing business;
(f) made any increases in employee compensation, except in the ordinary course
of business consistent with past practices; or (g) experienced any material
problems with labor or management in connection with the terms and conditions of
their employment.

 

4.9.           Full Disclosure. There is no fact known to the Company or that
the Company should know after having made all reasonable inquiries (other than
conditions known to the public generally or as disclosed in the Company’s SEC
Documents since the Last Audited Date) that has not been disclosed in writing to
the Buyer that would reasonably be expected to have or result in a Material
Adverse Effect.

 

4.10.           Absence of Litigation. Except as disclosed by the Company to the
Buyer, there is no action, suit, proceeding, inquiry or investigation before or
by any court, public board or body pending or, to the knowledge of the Company,
threatened against or affecting the Company before or by any governmental
authority or non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents. Except as
disclosed by the Company to the Buyer, the Company is not aware of any valid
basis for any such claim that (either individually or in the aggregate with all
other such events and circumstances) could reasonably be expected to have a
Material Adverse Effect. There are no outstanding or unsatisfied judgments,
orders, decrees, writs, injunctions or stipulations to which the Company is a
party or by which the Company or any of its properties is bound, that involve
the transactions contemplated herein or that, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

4.11.           Absence of Events of Default. Neither the Company nor any of its
Subsidiaries is in violation of or in default with respect to (a) its
Certificate of Incorporation or bylaws or other organizational documents, each
as currently in effect, or any material judgment, order, writ, decree, statute,
rule or regulation applicable to such entity; or (b) any material mortgage,
indenture, agreement, instrument or contract to which such entity is a party or
by which it or any of its properties or assets are bound (nor is there any
waiver in effect which, if not in effect, would result in such a violation or
default), except such breach or default which would not have or result in a
Material Adverse Effect.

 



8

 

 

4.12.           Absence of Certain Company Control Person Actions or Events.
None of the following has occurred during the past five (5) years with respect
to a Company Control Person:

 

(a)           A petition under the federal bankruptcy laws or any state
insolvency law was filed by or against, or a receiver, fiscal agent or similar
officer was appointed by a court for the business or property of such Company
Control Person, or any partnership in which he or she was a general partner at
or within two (2) years before the time of such filing, or any corporation or
business association of which he or she was an executive officer at or within
two (2) years before the time of such filing;

 

(b)           Such Company Control Person was convicted in a criminal proceeding
or is a named subject of a pending criminal proceeding (excluding traffic
violations and other minor offenses);

 

(c)           Such Company Control Person was the subject of any order, judgment
or decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:

 

(i)           acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

 

(ii)           engaging in any type of business practice; or

 

(iii)           engaging in any activity in connection with the purchase or sale
of any security or commodity or in connection with any violation of federal or
state securities laws or federal commodities laws;

 

(d)           Such Company Control Person was the subject of any order, judgment
or decree, not subsequently reversed, suspended or vacated, of any federal or
state authority barring, suspending or otherwise limiting for more than sixty
(60) calendar days the right of such Company Control Person to engage in any
activity described in Section 4.12(c) above, or to be associated with Persons
engaged in any such activity; or

 

(e)           Such Company Control Person was found by a court of competent
jurisdiction in a civil action or by the CFTC or SEC to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or SEC has not been subsequently reversed, suspended, or
vacated.

 

4.13.           No Undisclosed Liabilities or Events. The Company has no
liabilities or obligations other than those disclosed in the Transaction
Documents or the Company’s most recently filed SEC Documents (Form 10-K or 10-Q)
or those incurred in the ordinary course of the Company’s business since the
Last Audited Date, or which individually or in the aggregate, do not or would
not have a Material Adverse Effect. Other than as set forth on Schedule 4.13, no
event or circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable laws, rules or regulations, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed.

 

4.14.           No Integrated Offering. Neither the Company nor any of its
Affiliates nor any Person acting on its or their behalf has, directly or
indirectly, made any offer or sale of any security of the Company or solicited
any offer to buy any such security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.

 

4.15.           Dilution. Each of the Company and its executive officers and
directors is aware that the number of shares of Common Stock issuable upon the
execution of this Agreement, the conversion of the Note and exercise of any of
the Warrants, or pursuant to the other terms of the Transaction Documents may
have a dilutive effect on the ownership interests of the other stockholders (and
Persons having the right to become stockholders) of the Company. The Company
specifically acknowledges that its obligations to issue (a) the Conversion
Shares upon a conversion of the Note, and (b) the Warrant Shares upon an
exercise of a Warrant, are binding upon the Company and enforceable regardless
of the dilution such issuances may have on the ownership interests of other
stockholders of the Company, and the Company will honor such obligations,
including honoring every Conversion Notice and Notice of Exercise, unless the
Company is subject to an injunction (which injunction was not sought by the
Company or any of its directors or executive officers) prohibiting the Company
from doing so.

 



9

 

 

4.16.           Fees to Brokers, Placement Agents and Others. With respect to
any brokerage commissions, placement agent or finder’s fees or similar payments
that will or would become due and owing by the Company to any Person as a result
of this Agreement or the transactions contemplated hereby (“Broker Fees”), any
such Broker Fees will be made in full compliance with all applicable laws and
regulations and only to a Person that is a registered investment adviser or
registered broker-dealer. The Buyer shall have no obligation with respect to any
such Broker Fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this subsection that may be due in
connection with the transactions contemplated hereby. The Company shall
indemnify and hold harmless each of the Buyer, the Buyer’s employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees.

 

4.17.           Disclosure. All information relating to or concerning the
Company or its Subsidiaries set forth in the Transaction Documents or in the
Company’s SEC Documents or other public filings provided by or on behalf of the
Company to the Buyer is true and correct in all material respects and the
Company has not omitted to state any material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading. No event or circumstance has occurred or exists with respect to
the Company or its Subsidiaries or any of their business, properties, prospects,
operations or financial conditions, which under applicable laws, rules or
regulations, requires public disclosure or announcement by the Company or any
such Subsidiary.

 

4.18.           Confirmation. The Company agrees that, if, to the knowledge of
the Company, any events occur or circumstances exist prior to the payment of the
Purchase Price by the Buyer to the Company which would make any of the Company’s
representations or warranties set forth herein materially untrue or materially
inaccurate as of such date, the Company shall immediately notify the Buyer in
writing prior to such date of such events or circumstances, specifying which
representations or warranties are affected and the reasons therefor.

 

4.19.           Title. The Company and the Subsidiaries, if applicable, own and
have good and marketable title in fee simple absolute to, or a valid leasehold
interest in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens, claims or encumbrances
except as have been disclosed to the Buyer.

 

4.20.           Intellectual Property.

 

(a)           Ownership. The Company owns or possesses or can obtain on
commercially reasonable terms sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses
(software or otherwise), information, know-how, inventions, discoveries,
published and unpublished works of authorship, processes and any and all other
proprietary rights (“Intellectual Property”) necessary to the business of the
Company as presently conducted, the lack of which could reasonably be expected
to have a Material Adverse Effect. Except for agreements with its own employees
or consultants, standard end-user license agreements, support/maintenance
agreements and agreements entered in the ordinary course of the Company’s
business, all of which have been made available for review by the Buyer, there
are no outstanding options, licenses or agreements relating to the Intellectual
Property of the Company, and the Company is not bound by or a party to any
options, licenses or agreements with respect to the Intellectual Property of any
other person or entity. The Company has not received any written communication
alleging that the Company has violated or, by conducting its business as
currently conducted, would violate any of the Intellectual Property of any other
person or entity, nor is the Company aware of any basis therefor. The Company is
not obligated to make any payments by way of royalties, fees or otherwise to any
owner or licensor of or claimant to any Intellectual Property with respect to
the use thereof in connection with the present conduct of its business other
than in the ordinary course of its business. There are no agreements,
understandings, instruments, contracts, judgments, orders or decrees to which
the Company is a party or by which it is bound which involve indemnification by
the Company with respect to infringements of Intellectual Property, other than
in the ordinary course of its business.

 



10

 

 

(b)           No Breach by Employees. The Company is not aware that any of its
employees is obligated under any contract or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted. Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated. The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.

 

4.21.           No Shell Company. The Company (a) is not, and has not been at
any time in the previous twelve (12) months, the type of “issuer” defined in
Rule 144(i)(1) under the 1933 Act (a “Shell Company”), and (b) filed its Form 10
information with the SEC over twelve (12) months ago. The Company acknowledges
and agrees that (a) it is essential to the Buyer that the Buyer be able to sell
Common Stock the Buyer receives under the Note or Warrants in reliance on Rule
144, (b) if the Company were or ever had been a Shell Company, any Common Stock
received by the Buyer under the Note or Warrants could not be sold in reliance
on Rule 144 (at least without satisfying additional conditions), and (c) Buyer
is relying on the truth and accuracy of the Company’s representation in the
foregoing sentence and the availability of Rule 144 with respect to Buyer’s
selling of Common Stock in entering into this Agreement, purchasing the Note and
receiving the Warrants.

 

4.22.           Environmental Matters.

 

(a)           No Violation. There are, to the Company’s knowledge, with respect
to the Company or any of its Subsidiaries or any predecessor of the Company, no
past or present violations of Environmental Laws (as defined below), releases of
any material into the environment, actions, activities, circumstances,
conditions, events, incidents, or contractual obligations which may give rise to
any common law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and neither the Company nor any of its
Subsidiaries has received any notice with respect to any of the foregoing, nor
is any action pending or, to the Company’s knowledge, threatened in connection
with any of the foregoing. The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(b)           No Hazardous Materials. Other than those that are or were stored,
used or disposed of in compliance with applicable law, no Hazardous Materials
are contained on or about any real property currently owned, leased or used by
the Company or any of its Subsidiaries, and no Hazardous Materials were released
on or about any real property previously owned, leased or used by the Company or
any of its Subsidiaries during the period the property was owned, leased or used
by the Company or any of its Subsidiaries, except in the normal course of the
Company’s or any of its Subsidiaries’ business.

 



11

 

 

(c)           No Storage Tanks. There are no underground storage tanks on or
under any real property owned, leased or used by the Company or any of its
Subsidiaries that are not in compliance with applicable law.

 

5.           CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

5.1.           Covenants and Acknowledgements of the Buyer.

 

(a)           Transfer Restrictions. The Buyer acknowledges that (i) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and, except as included in an effective Registration Statement, the
Shares have not been and are not being registered under the 1933 Act, and may
not be transferred unless (A) subsequently registered thereunder, or (B) the
Buyer shall have delivered to the Company an opinion of counsel, reasonably
satisfactory in form, scope and substance to the Company, to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from registration under the 1933 Act; (ii) any sale of the Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
such Rule and further, if such Rule is not applicable, any resale of such
Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) except as
otherwise provided herein, neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.

 

(b)           Restrictive Legend. The Buyer acknowledges and agrees that, until
such time as the relevant Shares have been registered under the 1933 Act, and
may be sold in accordance with an effective Registration Statement, or until
such Shares can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the Shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Shares):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF
COUNSEL IN COMPARABLE TRANSACTIONS OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT.

 

5.2.           Covenants, Acknowledgements and Agreements of the Company. As a
condition to the Buyer’s obligation to purchase the Securities contemplated by
this Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and the Note are paid and performed in full and the
Warrants are exercised in full (or otherwise expired), or within the timeframes
otherwise specifically set forth below, the Company shall comply with the
following covenants:

 

(a)           Filings. From the date hereof until the date that is six (6)
months after all the Conversion Shares and Warrant Shares either have been sold
by the Buyer, or may permanently be sold by the Buyer without any restrictions
pursuant to Rule 144 (the “Registration Period”), the Company shall timely make
all filings required to be made by it under the 1933 Act, the 1934 Act, Rule 144
or any United States state securities laws and regulations thereof applicable to
the Company or by the rules and regulations of the Principal Trading Market, and
such filings shall conform to the requirements of applicable laws, regulations
and government agencies, and, unless such filings are publicly available on the
SEC’s EDGAR system (via the SEC’s web site at no additional charge), the Company
shall provide a copy thereof to the Buyer promptly after such filings. Without
limiting the foregoing, the Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. Additionally, within four (4) Trading Days
following the date of this Agreement, the Company shall file a current report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents as exhibits to such filing. Additionally, the
Company shall furnish to the Buyer, so long as the Buyer owns any Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, and (ii) such other information as may be reasonably requested to permit
the Buyer to sell such Securities pursuant to Rule 144 without registration.

 



12

 

 

(b)           Reporting Status. So long as the Buyer beneficially owns
Securities and for at least twenty (20) Trading Days thereafter, the Company
shall file all reports required to be filed with the SEC pursuant to Sections 13
or 15(d) of the 1934 Act, and shall take all reasonable action under its control
to ensure that adequate current public information with respect to the Company,
as required in accordance with Rule 144, is publicly available, and shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination.

 

(c)           Listing. The Common Stock shall be listed or quoted for trading on
any of (i) the NYSE Amex, (ii) the New York Stock Exchange, (iii) the Nasdaq
Global Market, (iv) the Nasdaq Capital Market, (v) the OTC Bulletin Board, (vi)
the OTCQX or (vii) the OTCQB. The Company shall promptly secure the listing of
all of the Conversion Shares and Warrant Shares upon each national securities
exchange and automated quotation system, if any, upon which the Common Stock is
then listed (subject to official notice of issuance) and shall maintain such
listing of all securities from time to time issuable under the terms of the
Transaction Documents. The Company shall comply in all material respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Principal Trading Market and/or the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or any successor thereto, as the case may be,
applicable to it at least through the date which is sixty (60) calendar days
after the later of (I) the date on which the Note has been converted or paid in
full, and (II) the date on which the Warrants have been exercised in full (or
the date on which all of the Warrants have expired).

 

(d)           Anti-Dilution Certification. For so long as any portion of the
Note remains outstanding, the Company shall deliver to the Buyer, within two (2)
Trading Days of a written request by the Buyer, a certificate in the form
attached hereto as ANNEX VIII (“Anti-Dilution Certificate”) whereby the Company
shall notify the Buyer of a Dilutive Issuance (as defined in the Note) or any
other event(s) that occurred since the later of the Closing Date or the delivery
of the most recent Anti-Dilution Certificate that triggers anti-dilution
protection or other adjustments to the applicable Conversion Price or Exercise
Price (each an “Anti-Dilution Event”), or, if no Anti-Dilution Event occurred,
certifying to the Buyer that no Anti-Dilution Event occurred since the Closing
Date that has not been disclosed on a previous Anti-Dilution Certificate.

 

(e)           Use of Proceeds. The Company shall use the net proceeds received
hereunder for working capital and general corporate purposes only; provided,
however, the Company will not use such proceeds to pay fees payable (i) to any
broker or finder relating to the offer and sale of the Note and/or the Warrants
unless the payment of such fee is made in accordance with Section 4.16 hereof,
or (ii) to any other party relating to any financing transaction effected prior
to the Closing Date, unless such broker, finder, or other party is a registered
investment adviser or registered broker-dealer and such fees are paid in full
compliance with all applicable laws and regulations.

 

(f)           Publicity, Filings, Releases, Etc. The Company will redact the
name of the Buyer (or otherwise not disclose the name of the Buyer) in any
filing made with the SEC, in any press releases, or in any other disclosures of
information about the transactions contemplated hereby unless otherwise required
by law.

 

(g)           Keeping of Records and Books of Account. The Company shall keep
and cause each Subsidiary to keep adequate records and books of account, in
which complete entries shall be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and such
Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.

 

(h)           Corporate Existence. The Company shall (i) do all things necessary
to remain duly qualified and in good standing in each jurisdiction in which the
character of the properties owned or leased by it or in which the transaction of
its business makes such qualification necessary; (ii) preserve and keep in full
force and effect all licenses or similar qualifications required by it to engage
in its business in all jurisdictions in which it is at the time so engaged;
(iii) continue to engage in business of the same general type as conducted as of
the date hereof; and (iv) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder.

 



13

 

 

(i)           Taxes. The Company shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.

 

(j)           Compliance. The Company shall comply in all material respects with
all federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements (collectively, “Requirements”) of all governmental bodies,
insurers, departments, commissions, boards, courts, authorities, officials or
officers which are applicable to the Company, its business, operations, or any
of its properties, except where the failure to so comply would not have a
Material Adverse Effect; provided, however, that nothing provided herein shall
prevent the Company from contesting in good faith the validity or the
application of any Requirements.

 

(k)           Litigation. From and after the date hereof and until all of the
Company’s obligations hereunder and the Note are paid and performed in full and
the Warrants are exercised in full (or otherwise expired), the Company shall
notify the Buyer in writing, promptly upon learning thereof, of any litigation
or administrative proceeding commenced or threatened against the Company
involving a claim in excess of $100,000.00.

 

(l)           Performance of Obligations. The Company shall promptly and in a
timely fashion perform and honor all demands, notices, requests and obligations
that exist or may arise under the Transaction Documents, the failure of which
could reasonably be expected to result in a Material Adverse Effect.

 

(m)           Failure to Make Timely Filings. The Company agrees that, if the
Company fails to timely file on the SEC’s EDGAR system any information required
to be filed by it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement
or otherwise so as to be deemed a “reporting issuer” with current public
information under the 1934 Act, the Company shall be liable to pay to the
Holder, in addition to any other available remedies in the Transaction
Documents, an amount based on the following schedule (where, for purposes of
this subsection, “No. Trading Days Late” refers to each Trading Day after the
latest due date for the relevant filing):

 

  Late Filing Payment For   Each $10,000.00 of the No. Trading Days Late
Outstanding Balance     1 $100.00 2 $200.00 3 $300.00 4 $400.00 5 $500.00 6
$600.00 7 $700.00 8 $800.00 9 $900.00 10 $1,000.00 >10 $1,000.00 + $200.00 for
each Trading   Day late beyond 10

 



14

 

 

The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price applicable to the date of such demand. If the
payment is to be made in shares of Common Stock, such shares shall be considered
Conversion Shares under the Note, with the “Delivery Date” for such shares being
determined from the date of such demand. The demand for payment of such amount
in shares of Common Stock shall be considered a “Conversion Notice” under the
Note (but the delivery of such shares shall be in payment of the amount
contemplated by this subsection and not in payment of any principal or interest
on the Note). Such payment amount will result in a daily increase to the
Outstanding Balance of the Note until paid or converted as contemplated by this
subsection.

 

(n)           Share Reserve. Within ninety (90) days of the Closing Date, in
order to allow for, as of the relevant date of determination, the conversion of
the entire Outstanding Balance into Common Stock and the delivery of Warrant
Shares necessary for a complete exercise of the Warrants, the Company shall use
its best efforts to take all action necessary from time to time to reserve for
the benefit of the Holder the number of authorized but unissued shares of Common
Stock equal to the amount calculated as follows (such calculated amount is
referred to as the “Share Reserve”): (i) three times the higher of (A) the
Outstanding Balance divided by the Conversion Price, and (B) the Outstanding
Balance divided by the Market Price, plus (ii) three times the number of Warrant
Shares that would be required to be delivered to the Holder in order to effect a
complete exercise of the Warrants pursuant to the terms thereof. If at any time
the Share Reserve is less than required herein, the Company shall immediately
increase the Share Reserve in an amount equal to no less than the deficiency. If
the Company does not have sufficient authorized and unissued shares of Common
Stock available to increase the Share Reserve, the Company shall use its best
efforts to call a special meeting of the stockholders as soon as practicable
after such occurrence, but in no event later than thirty (30) calendar days
after such occurrence, and hold such meeting as soon as practicable thereafter,
but in no event later than sixty (60) calendar days after such occurrence, for
the sole purpose of increasing the number of authorized shares of Common Stock.
The Company’s management shall recommend to the Company’s stockholders to vote
in favor of increasing the number of authorized shares of Common Stock.
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock. The Company shall use its best efforts to
cause such additional shares of Common Stock to be authorized so as to comply
with the requirements of this subsection. All calculations with respect to
determining the Share Reserve shall be made without regard to any limitations on
conversion of the Note or exercise of the Warrants.

 

(o)           DWAC Eligibility. At all times during which any portion of the
Note remains outstanding, or any portion of a Warrant remains unexercised, the
Company shall cause all DWAC Eligible Conditions to be satisfied.

 

(p)           Change in Nature of Business. The Company shall not directly or
indirectly engage in any material line of business substantially different from
those lines of business conducted by or publicly contemplated to be conducted by
the Company on the date of this Agreement or any business substantially related
or incidental thereto. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, modify its or their
corporate structure or purpose if such modification may have a material adverse
effect on any rights of, or benefits to, the Holder under any of the Transaction
Documents.

 

(q)           Maintenance of Properties, Etc. The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business, in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

 

(r)           Maintenance of Insurance. The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.

 



15

 

 

(s)           Restriction on Redemption. The Company shall not, directly or
indirectly, redeem or repurchase its capital stock without the prior express
written consent of the Holder.

 

(t)           Restriction on Transfer of Assets. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
sell, lease, license, assign, transfer, convey or otherwise dispose of any
assets or rights of the Company or any Subsidiary owned or hereafter acquired,
whether in a single transaction or a series of related transactions, other than
(i) sales, leases, licenses, assignments, transfers, conveyances and other
dispositions of such assets or rights supported by fair market value
consideration as determined in the reasonable discretion of the board of
directors or the Chief Executive Officer of the Company or its Subsidiary, as
the case may be, or (ii) sales of inventory in the ordinary course of business.

 

(u)           Existence of Liens. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, allow, grant, or
suffer to exist any mortgage, lien, pledge, charge, security interest, tax lien,
judgment, or other encumbrance (collectively, “Liens”), upon the property or
assets (including accounts and contract rights) owned by the Company or any of
its Subsidiaries, other than Permitted Liens.

 

(v)           Intellectual Property. The Company shall not, and the Company
shall not permit any of its Subsidiaries, directly or indirectly, to encumber or
allow any Liens on, any of its copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of the Company and its Subsidiaries connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, other than Permitted Liens.

 

(w)           Certain Negative Covenants of the Company. From and after the date
hereof and until all of the Company’s obligations hereunder and the Note are
paid and performed in full and all the Warrants are exercised in full (or
otherwise expired), the Company shall not:

 

(i)           Transfer, assign, sell, pledge, hypothecate or otherwise alienate
or encumber any of the Secured Buyer Notes in any way without the prior written
consent of the Buyer.

 

(ii)           Enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate of the Company, or amend or modify any agreement related to
any of the foregoing, except on terms that are no less favorable, in any
material respect, than those obtainable from any person or entity who is not an
Affiliate of the Company.

 

(iii)           So long as the Note is outstanding, the Company shall not, and
the Company shall not permit any of its Subsidiaries to, directly or indirectly,
pay cash dividends or distributions on any equity securities of the Company or
of its Subsidiaries.

 

(x)           Rule 144 Opinion. Either counsel to the Company has delivered to
the Buyer an opinion letter, or the Company shall accept, in its reasonable
discretion, an opinion letter prepared by legal counsel of Buyer’s choosing (in
either case, the “Opinion Letter”), stating that (i) the Company is not a shell
company or the type of “issuer” defined in Rule 144(i)(1) under the 1933 Act (a
“Shell Company”), (ii) the Company has not been a Shell Company at any time in
the previous twelve (12) months, (iii) the Company is in compliance with all
filing requirements under Rule 144 as of the date hereof, and (iv) the Shares
may be sold by the Buyer without any restrictions pursuant to Rule 144, so long
as the applicable holding period specified by Rule 144 is satisfied, and, as
applicable, the Company shall give instructions to its Transfer Agent to issue
shares of Common Stock upon conversion of the Note based upon or otherwise
consistent with such Opinion Letter.

 



16

 

 

(y)           Transfer Agent Reserve. From and after the date that is ninety
(90) days from the Closing Date and until all of the Company’s obligations
hereunder and the Note are paid and performed in full and all the Warrants are
exercised in full (or otherwise expired):

 

(i)           the Company shall at all times require its Transfer Agent to
establish a reserve of shares of authorized but unissued Common Stock in an
amount not less than the Share Reserve or such other amount as the Holder may
authorize from time to time in writing (the “Transfer Agent Reserve”);

 

(ii)           the Company shall require its Transfer Agent to hold the Transfer
Agent Reserve for the exclusive benefit of the Holder and shall authorize the
Transfer Agent to issue the shares of Common Stock held in the Transfer Agent
Reserve to the Holder only (subject to subsection (iii) immediately below);

 

(iii)           the Company shall cause the Transfer Agent to agree that when
the Transfer Agent issues shares of Common Stock to the Holder pursuant to the
Transaction Documents, the Transfer Agent will not issue such shares from the
Transfer Agent Reserve, unless such issuance is pre-approved in writing by the
Holder;

 

(iv)           the Company shall cause the Transfer Agent to agree that it will
not reduce the Transfer Agent Reserve under any circumstances, unless such
reduction is pre-approved in writing by the Holder;

 

(v)           upon Holder’s written request, but no less frequently than at the
end of each calendar quarter, the Company shall increase (or decrease if
authorized by Holder in writing) the Transfer Agent Reserve as of such time to
equal the Share Reserve (each a “Transfer Agent Reserve Calculation”), and if
additional shares of Common Stock are required to be added to the Transfer Agent
Reserve pursuant to subsection (i) above, the Company shall immediately give
written instructions to the Transfer Agent to cause the Transfer Agent to set
aside and increase the Transfer Agent Reserve by the necessary number of shares
in increments of 5,000,000 shares of Common Stock; and

 

(vi)           within three (3) Trading Days of a written request from the
Buyer, the Company shall certify in writing to the Holder (A) the correctness of
the Company’s Transfer Agent Reserve Calculation and (B) that either (1) the
Company has instructed the Transfer Agent to increase the Transfer Agent Reserve
in accordance with the terms hereof, or (2) there was no need to increase the
Transfer Agent Reserve, in either case consistent with the Transfer Agent
Reserve Calculation. If the Company has not instructed the Transfer Agent to so
increase the Transfer Agent Reserve, then Holder is hereby authorized to send
such written request to the Transfer Agent.

 

For the avoidance of any doubt, the requirements of this Section 5.2 are
material to this Agreement and any violation or breach thereof by the Company
shall constitute a default under this Agreement.

 

6.           TRANSFER AGENT.

 

6.1.           Instructions. The Company covenants that, with respect to the
Securities, other than the stop transfer instructions to give effect to
Section 5.1(a) hereof, the Company will give the Transfer Agent no instructions
inconsistent with the Transfer Agent Letter. Except as required by Sections
5.1(a) and 5.1(b) of this Agreement and the Transfer Agent Letter, the Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the other Transaction
Documents. Nothing in this subsection shall affect in any way the Buyer’s
obligations and agreement to comply with all applicable securities laws upon
resale of the Securities. If the Buyer provides the Company with an opinion of
counsel reasonably satisfactory to the Company that registration of a resale by
the Buyer of any of the Securities in accordance with clause (i)(B) of Section
5.1(a) of this Agreement is not required under the 1933 Act or upon request from
a Holder while an applicable Registration Statement is effective, the Company
shall (except as provided in clause (ii) of Section 5.1(a) of this Agreement)
permit the transfer of the Securities and, in the case of the Conversion Shares
or the Warrant Shares, as may be applicable, use its best efforts to cause the
Transfer Agent to promptly deliver to the Holder or the Holder’s broker, as
applicable, such Conversion Shares or Warrant Shares by way of the DWAC system.

 



17

 

 

6.2.           DWAC Eligible. The Company specifically covenants that, as of the
Closing Date, all DWAC Eligible Conditions are satisfied. The Company shall
notify the Buyer in writing if the Company at any time while the Holder holds
Securities becomes aware of any plans of the Transfer Agent to voluntarily or
involuntarily terminate its participation in the DTC/FAST Program. While Holder
holds Securities, the Company shall at all times after the Closing Date maintain
a transfer agent which participates in the DTC/FAST Program, and the Company
shall not appoint any transfer agent which does not participate in the DTC/FAST
Program. Nevertheless, if at any time the Company receives a Conversion Notice
or Notice of Exercise and all DWAC Eligible Conditions are not then satisfied
(including without limitation because the Transfer Agent is not then
participating in the DTC/FAST Program or the Conversion Shares or Warrant Shares
are not otherwise transferable via the DWAC system), then the Company shall
instruct the Transfer Agent to immediately issue one or more certificates for
Common Stock without legend in such name and in such denominations as specified
by the Holder and consistent with the terms and conditions of the Transaction
Documents.

 

6.3.           Transfer Fees. The Company shall assume any fees or charges of
the Transfer Agent or Company Counsel regarding (a) the removal of a legend or
stop transfer instructions with respect to the Shares, and (b) the issuance of
certificates or DWAC registration to or in the name of the Holder or the
Holder’s designee or to a transferee as contemplated by an effective
Registration Statement.

 

7.           DELIVERY OF SHARES.

 

7.1.           Delay in Issuing Shares. The Company understands that a delay in
the delivery of Conversion Shares, whether on conversion of all or any portion
of the Note and/or in payment of accrued interest, or a delay in the delivery of
Warrant Shares, whether on exercise of all or any portion of a Warrant, beyond
the relevant Delivery Date could result in economic loss to the Holder. As
compensation to the Holder for such loss, in addition to any other available
remedies in the Transaction Documents, the Company shall pay late payments to
the Holder for late delivery of the Conversion Shares or Warrant Shares in
accordance with the following schedule (where, for purposes of this subsection,
“No. Trading Days Late” is defined as the number of Trading Days beyond three
(3) Trading Days after the applicable Delivery Date):

 

  Late Payment for Each $10,000.00 No. Trading Days Late of Principal or
Interest Being Converted under the Note   or Aggregate Exercise Price under a
Warrant     1    $100.00 2    $200.00 3    $300.00 4    $400.00 5    $500.00 6
   $600.00 7    $700.00 8    $800.00 9    $900.00 10 $1,000.00 >10 $1,000.00 +
$200.00 for each Trading Day Late beyond 10

 

The amount of any late payment fee incurred under this Section 7.1 shall be
automatically added daily to the Outstanding Balance of the Note (without the
need to provide any notice to the Company) until paid by the Company in
immediately available funds upon demand. The Company acknowledges that if the
Company fails to effect delivery of the Conversion Shares or the Warrant Shares
as and when required, the Holder may revoke the Conversion Notice or Notice of
Exercise pursuant to the terms set forth in the Note or the Warrant, as
applicable. Notwithstanding any such revocation, the charges described in this
Section 7.1 which have accrued through the date of such revocation shall remain
due and owing to the Holder.

 



18

 

 

7.2.           Buy-In Adjustment. If, by the third Trading Day after the
relevant Delivery Date, the Company fails for any reason to deliver the
Conversion Shares, but at any time after the Delivery Date, the Holder
purchases, in an arm’s-length open market transaction or otherwise, shares of
Common Stock (the “Covering Shares”) in order to make delivery in satisfaction
of a sale of Common Stock by the Holder (the “Sold Shares”), which delivery such
Holder anticipated to make using the shares of Common Stock to be issued upon
such conversion or exercise (a “Buy-In”), the Holder shall have the right to
require the Company to pay to the Holder, in addition to and not in lieu of the
amounts contemplated in other provisions of the Transaction Documents,
including, but not limited to, the provisions of the immediately preceding
Section 7.1, the Buy-In Adjustment Amount (as defined below). The “Buy-In
Adjustment Amount” is the amount equal to the number of Sold Shares multiplied
by the excess, if any, of (i) the Holder’s total purchase price per share
(including brokerage commissions, if any) for the Covering Shares over (ii) the
net proceeds per share (after brokerage commissions, if any) received by the
Holder from the sale of the Sold Shares. The Company shall pay the Buy-In
Adjustment Amount to the Holder in immediately available funds immediately upon
demand by the Holder. By way of illustration and not in limitation of the
foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000.00 to cover a Buy-In
with respect to shares of Common Stock the Holder sold for net proceeds of
$10,000.00, the Buy-In Adjustment Amount which Company will be required to pay
to the Holder will be $1,000.00.

 

7.3.           Bankruptcy. The Holder of the Note shall be entitled to exercise
the Holder’s conversion privilege with respect to such Note, and exercise
privilege with respect to the Warrants, notwithstanding the commencement of any
case under 11 U.S.C. §101 et seq. (the “Bankruptcy Code”). In the event the
Company is a debtor under the Bankruptcy Code, the Company hereby waives, to the
fullest extent permitted, any rights to relief it may have under 11 U.S.C. §362
in respect of such Holder’s exercise privileges. The Company hereby waives, to
the fullest extent permitted, any rights to relief it may have under 11 U.S.C.
§362 in respect of the conversion of the Note or exercise of the Warrants. The
Company agrees, without cost or expense to such Holder, to take or to consent to
any and all action necessary to effectuate relief under 11 U.S.C. §362.

 

8.           CLOSING DATE.

 

8.1.           The Closing Date shall occur on the date which is the first
Trading Day after each of the conditions contemplated by Sections 9 and 10
hereof shall have either been satisfied or been waived by the party in whose
favor such conditions run.

 

8.2.           Closing of the purchase and sale of the Securities, which the
parties anticipate shall occur concurrently with the execution of this
Agreement, shall occur at the offices of the Buyer and shall take place no later
than 3:00 P.M., Eastern Time, or on such day or such other time as is mutually
agreed upon by the Company and the Buyer.

 

9.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Company’s
obligation to sell the Securities to the Buyer pursuant to this Agreement on the
Closing Date is conditioned upon and subject to the fulfillment, on or prior to
the Closing Date, of all of the following conditions, any of which may be waived
in whole or in part by the Company:

 

9.1.           The execution and delivery of this Agreement and, as applicable,
the other Transaction Documents by the Buyer, including without limitation, the
original fully executed Secured Buyer Notes.

 

9.2.           Delivery by the Buyer of good funds as payment in full of an
amount equal to the Initial Cash Purchase Price in accordance with this
Agreement.

 

9.3.           The accuracy on the Closing Date of the representations and
warranties of the Buyer contained in this Agreement, each as if made on such
date, and the performance by the Buyer on or before such date of all covenants
and agreements of the Buyer required to be performed on or before such date.

 



19

 

 

9.4.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.

 

10.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s
obligation to purchase the Securities from the Company pursuant to this
Agreement on the Closing Date is conditioned upon and subject to the
fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:

 

10.1.           The execution and delivery of this Agreement, the Company
Security Agreement, the Transfer Agent Letter, the Secretary’s Certificate, the
Share Issuance Resolution, and, as applicable, the other Transaction Documents
by the Company.

 

10.2.           The delivery by the Company to the Buyer of the Note and the
Warrants, each in original form, duly executed by the Company, in accordance
with this Agreement.

 

10.3.           On the Closing Date, each of the Transaction Documents executed
by the Company on or before such date shall be in full force and effect and the
Company shall not be in default thereunder.

 

10.4.           The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date.

 

10.5.           There shall not be in effect any law, rule or regulation
prohibiting or restricting the transactions contemplated hereby, or requiring
any consent or approval which shall not have been obtained.

 

10.6.           From and after the date hereof up to and including the Closing
Date, each of the following conditions will remain in effect: (a) the trading of
the Common Stock shall not have been suspended by the SEC or on the Principal
Trading Market; (b) trading in securities generally on the Principal Trading
Market shall not have been suspended or limited; (c) no minimum prices shall
have been established for securities traded on the Principal Trading Market; (d)
there shall not have been any material adverse change in any financial market;
and (e) there shall not have occurred any Material Adverse Effect.

 

10.7.           Except for any notices required or permitted to be filed after
the Closing Date with certain federal and state securities commissions, the
Company shall have obtained (a) all governmental approvals required in
connection with the lawful sale and issuance of the Securities, and (b) all
third party approvals required to be obtained by the Company in connection with
the execution and delivery of the Transaction Documents by the Company or the
performance of the Company’s obligations thereunder.

 

10.8.           All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Buyer.

 

11.           INDEMNIFICATION.

 

11.1.           The Company agrees to defend, indemnify and forever hold
harmless the Buyer and the Buyer’s stockholders, directors, officers, managers,
members, partners, Affiliates, employees, attorneys, and agents, and each Buyer
Control Person (collectively, the “Buyer Parties”) from and against any losses,
claims, damages, liabilities or expenses incurred (collectively, “Damages”),
joint or several, and any action in respect thereof to which the Buyer or any of
the other Buyer Parties becomes subject, resulting from, arising out of or
relating to any misrepresentation, breach of warranty or nonfulfillment of or
failure to perform any covenant or agreement on the part of the Company
contained in this Agreement or any of the other Transaction Documents, as such
Damages are incurred. The Buyer Parties with the right to be indemnified under
this subsection (the “Indemnified Parties”) shall have the right to defend any
such action or proceeding with attorneys of their own selection, and the Company
shall be solely responsible for all costs and expenses related thereto. If the
Indemnified Parties opt not to retain their own counsel, the Company shall
defend any such action or proceeding with attorneys of its choosing at its sole
cost and expense, provided that such attorneys have been pre-approved by the
Indemnified Parties, which approval shall not be unreasonably withheld, and
provided further that the Company may not settle any such action or proceeding
without first obtaining the written consent of the Indemnified Parties.

 



20

 

 

11.2.           The indemnity contained in this Agreement shall be in addition
to (a) any cause of action or similar rights of the Buyer Parties against the
Company or others, and (b) any other liabilities the Company may be subject to.

 

12.           PERFORMANCE. The Company, upon receipt of a Conversion Notice
concerning a Conversion Eligible Tranche (as defined in the Note) or a Notice of
Exercise, (a) may not fail or refuse to deliver shares or certificates
representing shares of Common Stock in accordance with the terms and conditions
of the Transaction Documents, or (b) if there is a claim for a breach by the
Company of any other provision of this Agreement or any of the other Transaction
Documents, the Company shall not raise as a legal defense to performance any
claim that the Holder or anyone associated or affiliated with the Holder has
violated any provision hereof or any of the other Transaction Documents or has
engaged in any violation of law or any other claim or defense, in either case,
unless the Company has first posted a bond for one hundred fifty percent (150%)
of the principal amount and, if relevant, then obtained a court order
specifically directing it not to deliver such shares or certificates to the
Holder. The proceeds of such bond shall be payable to the Holder to the extent
that the Holder obtains judgment or the Holder’s defense is recognized. Such
bond shall remain in effect until the completion of the relevant proceeding and,
if the Holder appeals therefrom, until all such appeals are exhausted. This
provision is deemed incorporated by reference into each of the Transaction
Documents as if set forth therein in full.

 

13.           OWNERSHIP LIMITATION. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
the Holder shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause the Holder (together with
its Affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then the Company must not issue to the
Holder the excess Ownership Limitation Shares (as defined in the Note). For
purposes of this Section, beneficial ownership of Common Stock will be
determined under Section 13 of the 1934 Act. The Company will reserve the
Ownership Limitation Shares for the exclusive benefit of the Holder. From time
to time, the Holder may notify the Company in writing of the number of Ownership
Limitation Shares that may be issued to the Holder without causing the Holder to
exceed the Maximum Percentage. Upon receipt of such notice, the Company shall be
unconditionally obligated to immediately issue such designated shares to the
Holder, with a corresponding reduction in the number of the Ownership Limitation
Shares. By written notice to the Company, the Holder may increase, decrease or
waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of the Holder. Additionally, if at any time after the
Closing the Market Capitalization of the Common Stock (as defined in the Note)
falls below $10,000,000, then from that point on, for so long as the Holder or
the Holder’s Affiliate owns Common Stock or rights to acquire Common Stock, the
Company shall post (or cause to be posted), no less frequently than every thirty
(30) calendar days, the then-current number of issued and outstanding shares of
its capital stock to the Company’s web page located at OTCmarkets.com (or such
other web page approved by the Holder). Additionally, within three (3) Trading
Days of a written request from Buyer, the Company (or the Company’s Transfer
Agent) will provide the Buyer the then-current number of authorized, but
unissued and unreserved shares of its capital stock. The Company understands
that its failure to so post its shares outstanding or to provide the number of
unissued and unreserved shares could result in economic loss to the Holder. As
compensation to the Holder for such loss, in addition to any other available
remedies in the Transaction Documents, the Company shall pay the Holder a late
fee of $500.00 per calendar day for each calendar day that the Company fails to
comply with the foregoing obligation to post its shares outstanding or to
provide the number of unreserved and unissued shares as required herein. As
elected by the Holder, the amount of any late fees incurred under this Section
shall either be automatically added to the Outstanding Balance of the Note
(without the need to provide any notice to the Company) or otherwise paid by the
Company in immediately available funds upon demand.

 



21

 

 

14.           MISCELLANEOUS.

 

14.1.           Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Illinois for contracts
to be wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each party hereto hereby (a) consents to
and expressly submits to the exclusive personal jurisdiction of any state or
federal court sitting in Cook County, Illinois in connection with any dispute or
proceeding arising out of or relating to this Agreement, (b) agrees that all
claims in respect of any such dispute or proceeding may only be heard and
determined in any such court, (c) expressly submits to the venue of any such
court for the purposes hereof, and (d) waives any claim of improper venue and
any claim or objection that such courts are an inconvenient forum or any other
claim or objection to the bringing of any such proceeding in such jurisdictions
or to any claim that such venue of the suit, action or proceeding is improper.
Each party hereto hereby irrevocably consents to the service of process of any
of the aforementioned courts in any such proceeding by the mailing of copies
thereof by reputable overnight courier (e.g., FedEx) or certified mail, postage
prepaid, to such party’s address as set forth herein, such service to become
effective ten (10) calendar days after such mailing.

 

14.2.           Successors and Assigns; Third Party Beneficiaries. This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto. Except as otherwise expressly provided
herein, no Person other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.

 

14.3.           Pronouns. All pronouns and any variations thereof in this
Agreement refer to the masculine, feminine or neuter, singular or plural, as the
context may permit or require.

 

14.4.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of this Agreement (or
such party’s signature page thereof) will be deemed to be an executed original
thereof.

 

14.5.           Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

14.6.           Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such provision shall be modified to achieve
the objective of the parties to the fullest extent permitted and such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction.

 

14.7.           Entire Agreement. This Agreement, together with the other
Transaction Documents, constitutes and contains the entire agreement and
understanding between the parties hereto, and supersedes all prior oral or
written agreements and understandings between Buyer, Company, their Affiliates
and Persons acting on their behalf with respect to the matters discussed herein
and therein, and, except as specifically set forth herein or therein, neither
Company nor Buyer makes any representation, warranty, covenant or undertaking
with respect to such matters.

 

14.8.           Amendment. Any amendment, supplement or modification of or to
any provision of this Agreement, shall be effective only if it is made or given
by an instrument in writing (excluding any email message) and signed by Company
and Buyer.

 

14.9.           No Waiver. No forbearance, failure or delay on the part of a
party hereto in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. Any waiver of any provision of this
Agreement shall be effective (a) only if it is made or given in writing
(including an email message) and (b) only in the specific instance and for the
specific purpose for which made or given.

 



22

 

 

14.10.           Currency. All dollar amounts referred to or contemplated by
this Agreement or any other Transaction Documents shall be deemed to refer to US
Dollars, unless otherwise explicitly stated to the contrary.

 

14.11.           Assignment. Notwithstanding anything to the contrary herein,
the rights, interests or obligations of the Company hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of the Buyer, which consent may be withheld at
the sole discretion of the Buyer. This Agreement or any of the severable rights
and obligations inuring to the benefit of or to be performed by Buyer hereunder
may be assigned by Buyer to a third party, including the Buyer’s financing
sources, in whole or in part, without the need to obtain the Company’s consent
thereto.

 

14.12.           Advice of Counsel. In connection with the preparation of this
Agreement and all other Transaction Documents, the Company, for itself and on
behalf of its stockholders, officers, agents, and representatives acknowledges
and agrees that Buyer’s Counsel prepared initial drafts of this Agreement and
all of the other Transaction Documents and acted as legal counsel to the Buyer
only. The Company, for itself and on behalf of its stockholders, officers,
agents, and representatives, (a) hereby acknowledges that he/she/it has been,
and hereby is, advised to seek legal counsel and to review this Agreement and
all of the other Transaction Documents with legal counsel of his/her/its choice,
and (b) either has sought such legal counsel or hereby waives the right to do
so.

 

14.13.           No Strict Construction. The language used in this Agreement is
the language chosen mutually by the parties hereto and no doctrine of
construction shall be applied for or against any party.

 

14.14.           Attorneys’ Fees. In the event of any action at law or in equity
to enforce or interpret the terms of this Agreement or any of the other
Transaction Documents, the parties agree that the party who is awarded the most
money shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by such prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses. Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

 

14.15.           Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER
COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH
PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING
SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

14.16.           Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Buyer may have, whether
specifically granted in this Agreement or any other Transaction Document, or
existing at law, in equity, or by statute, and any and all such rights and
remedies may be exercised from time to time and as often and in such order as
the Buyer may deem expedient The parties agree that the amount of damages for a
breach by the Company of the Transaction Documents is difficult to determine at
this time and that the fees and charges included in the Transaction Documents
are a reasonable estimation of the amount of liquidated damages for any such
breach under the circumstances existing at the time this Agreement is entered
into and are not penalties. All fees and charges provided for in the Transaction
Documents are agreed to by the parties to be based upon the obligations and the
risks assumed by the parties as of the date of Closing. The liquidated damages
provisions of the Transaction Documents shall not limit or preclude a party from
pursuing any other remedy available in law or in equity; provided, however, that
the liquidated damages provided for in the Transaction Documents are intended to
be in lieu of actual damages.

 

14.17.           Further Assurances. Each party shall do and perform or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 



23

 

 

14.18.           Notices. Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given on the earliest of:

 

(a)           the date delivered, if delivered by personal delivery as against
written receipt therefor or by email to an executive officer, or by facsimile
(with successful transmission confirmation),

 

(b)           the fifth Trading Day after deposit, postage prepaid, in the
United States Postal Service (with USPS tracking or by certified mail), or

 

(c)           the second Trading Day after mailing by domestic or international
express courier (e.g., FedEx), with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
five (5) Trading Days’ advance written notice similarly given to each of the
other parties hereto):

 

If to the Company:

 

Cirque Energy, Inc.

Attn: Joe DuRant

243 W. Congress, Suite 350

Detroit, Michigan 48226

 

           with a copy to (which shall not constitute notice):           

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

Attn: Marc Ross, Esq.

New York, NY 10006

Telephone: (212) 930-9700

 

If to the Buyer:

 

Typenex Co-Investment, LLC

Attn: John M. Fife

303 East Wacker Drive, Suite 1200

Chicago, Illinois 60601

 

           with a copy to (which shall not constitute notice):           

 

Hansen Black Anderson Ashcraft PLLC

Attn: Jonathan K. Hansen

2940 West Maple Loop Drive, Suite 103

Lehi, Utah 84043

Telephone: 801.922.5000

Email: jhansen@hbaalaw.com

 

14.19.           Cross Default. Any Event of Default (as defined in the Note)
shall be deemed a default under this Agreement. Upon such a default of this
Agreement by the Company, the Buyer shall have all those rights and remedies
available in the Transaction Documents.

 


24

 

 



14.20.           Expenses. Except as provided in Section 14.14, and except for
the Transaction Expense Amount required to be paid by the Company to the Buyer
pursuant to Section 2.3, the Company and the Buyer shall be responsible for
paying such party’s own fees and expenses (including legal expenses) incurred in
connection with the preparation and negotiation of this Agreement and the other
Transaction Documents and the closing of the transactions contemplated hereby
and thereby.

 

14.21.           Replacement of the Note. Subject to any restrictions on or
conditions to transfer set forth in the Note, the Holder of the Note, at such
Holder’s option, may in person or by duly authorized attorney surrender the same
for exchange at the Company’s principal corporate office, and promptly
thereafter and at the Company’s expense, except as provided below, receive in
exchange therefor one or more new secured convertible promissory note(s), each
in the principal amount requested by such Holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered and
registered in the name of such person or persons as shall have been designated
in writing by such Holder or such Holder’s attorney for the same principal
amount as the then unpaid principal amount of the Note so surrendered. As
applicable, upon receipt by the Company of evidence reasonably satisfactory to
it of the ownership of and the loss, theft, destruction or mutilation of the
Note and (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it; or (b) in the case of mutilation, upon surrender thereof,
the Company, at its expense, will execute and deliver in lieu thereof a new
secured convertible promissory note executed in the same manner as the Note
being replaced, in the same principal amount as the unpaid principal amount of
such Note and dated the date to which interest shall have been paid on the Note
or, if no interest shall have yet been so paid, dated the date of the Note.

 

14.22.           Time of the Essence. Time is expressly made of the essence of
each and every provision of this Agreement and the other Transaction Documents.

 

15.           SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The
Company’s and the Buyer’s covenants, agreements, representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the other Transaction Documents and the Closing hereunder for the maximum time
allowed by applicable law, and shall inure to the benefit of the Buyer and the
Company and their respective successors and permitted assigns.

 

 

 

[Remainder of the page intentionally left blank; signature page to follow]

 



25

 



 

IN WITNESS WHEREOF, each of the undersigned parties represents that the
foregoing statements made by such party above are true and correct and that such
party has caused this Agreement to be duly executed (if an entity, on such
party’s behalf by one of its officers thereunto duly authorized) as of the date
first above written.

 



PURCHASE PRICE: $500,000.00     INITIAL CASH PURCHASE PRICE: $150,000.00



 

 

 

  BUYER:        

Typenex Co-Investment, LLC

 

        By: Red Cliffs Investments, Inc., its Manager               By:         
        John M. Fife, President

 

 

 

  COMPANY:       Cirque Energy, Inc.           By:         Printed Name:      
Title:      

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Securities Purchase Agreement]

 

 

ATTACHMENTS:

 

ANNEX I WIRE INSTRUCTIONS ANNEX II NOTE ANNEX III COMPANY SECURITY AGREEMENT
ANNEX IV WARRANTS ANNEX V TRANSFER AGENT LETTER ANNEX VI SECRETARY’S CERTIFICATE
ANNEX VII SHARE ISSUANCE RESOLUTION ANNEX VIII FORM OF ANTI-DILUTION
CERTIFICATION ANNEX IX MEMBERSHIP INTEREST PLEDGE AGREEMENT ANNEX X ALLOCATION
OF PURCHASE PRICE ANNEX XI SECURED BUYER NOTES

 

 

 

 

 



 

